DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 12/7/2021, in reply to the Office Action mailed 9/17/2021, is acknowledged and has been entered.  Claims 26, 29, 30 and 33 have been amended.  Claims 21-35 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The rejection over the Zhuang and Houllard references are hereby withdrawn in view of Applicant’s arguments.  
The rejection under 35 U.S.C. 103 as being unpatentable over the Zhuang and Groen references is withdrawn because the Zhuang reference does not identify the structure of the fatty acid which is used to image for PVAT (having brown adipose tissue phenotype) following administration of a fatty acid, and teaches intravenous rather than oral administration.  While oral administration of an emulsion of iodinated fatty acid according to instantly claimed Formula 1, lipiodol, is known from Groen, Groen merely  administration of lipiodol emulsions for x-ray imaging of the gastrointestinal tract, including intestines, but does not teach or suggest imaging brown or beige adipose tissue or heart muscle. 
The rejection under 35 U.S.C. 103 as being unpatentable over the Houllard and Jung references is withdrawn because Houllard teaches intravenous administration of lipiodol and performing microCT imaging on mice, showing sections of heart, liver, kidney and bladder.  However, the contrast agent is used as a blood pool agent, and Applicant asserts that in Hallouard, the contrast in the CT image is accomplished by the blood itself, i.e. there is no teaching or suggestion of its target tissue-specificity.  While oral administration of lipiodol is known from Groen and Rubin, oral administration of lipiodol was limited to gastrointestinal imaging, the prior art does not teach or suggest imaging brown or beige adipose tissue, or heart muscle, upon oral administration of lipiodol.
Accordingly, it was determined that the prior art rejections would be withdrawn.  However, upon review for potential allowability, a rejection under 35 U.S.C. 112 was identified and agreement on potential amdendment was not able to be reached prior to the Examiner’s response period for reply.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claims are directed to a method of in vivo imaging with computed tomography, however the only active step in the methods are administering orally a contrast agent comprising iodinated fatty acids.  As such the claimed method is incomplete as the claimed step does not accomplish the method.  The omitted steps are: performing a computed tomography imaging step.  Clarification is requested. 

Conclusion
No claims are allowed at this time.
The following references are made of record as being relevant to the instant invention: Rubin (US 5,258,172). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618